Exhibit 10.1

Execution Version

AMENDMENT NO. 3 TO 364-DAY CREDIT AGREEMENT AND EXTENSION AGREEMENT

THIS AMENDMENT NO. 3 TO 364-DAY CREDIT AGREEMENT AND EXTENSION AGREEMENT (this
“Amendment”), dated as of November 18, 2020, is entered into by and among ENERGY
TRANSFER OPERATING, L.P., a Delaware limited partnership (the “Borrower”),
SUNOCO LOGISTICS PARTNERS OPERATIONS L.P., a Delaware limited partnership (the
“Guarantor”), the Lenders (as defined below) party hereto constituting the
Majority Lenders, the Lenders party hereto constituting the Consenting Lenders
(as defined below) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent for the Lenders (in such capacity, the “Administrative Agent”).

WITNESSETH

WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to a 364-Day Credit
Agreement, dated as of December 1, 2017 (as amended by that certain Amendment
No. 1 to 364-Day Credit Agreement, Joinder and Extension Agreement, dated as of
October 19, 2018, that certain Amendment No. 2 to 364-Day Credit Agreement and
Extension Agreement, dated as of November 19, 2019 and as amended, restated,
supplemented or otherwise modified prior to the Amendment No. 3 Effective Date
(as defined below), the “Existing Credit Agreement”, and the Existing Credit
Agreement, as amended by the amendments set forth in Section 2 of this
Amendment, the “Credit Agreement”);

WHEREAS, the Borrower has requested that the Lenders agree to amend certain
provisions of the Existing Credit Agreement, with such amendments becoming
effective on the Amendment No. 3 Effective Date;

WHEREAS, the Borrower desires to (i) extend the Maturity Date for a period of
364 days, such extension to be effective as of the Extension Effective Date (as
defined below) and (ii) make certain other modifications to the Existing Credit
Agreement;

WHEREAS, each Lender party hereto as a “Consenting Lender” is willing to
(i) extend the Existing Maturity Date applicable to it by 364 days on the
Extension Effective Date and (ii) make certain other modifications to the
Existing Credit Agreement, subject to the terms and conditions set forth in the
Credit Agreement and below; and

WHEREAS, the Lenders party hereto constituting Majority Lenders (including all
Consenting Lenders as of the Amendment No. 3 Effective Date) and the
Administrative Agent have agreed to amend the Existing Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

Section 1. Defined Terms. Capitalized terms used but not otherwise defined
herein shall have the respective meanings assigned to them in the Credit
Agreement.

Section 2. Amendment No. 3 Effective Date Amendments to Existing Credit
Agreement. Subject to the satisfaction of the conditions precedent set forth in
Section 3 below, on the Amendment No. 3 Effective Date, the Existing Credit
Agreement shall be amended as follows:

 

1



--------------------------------------------------------------------------------

(a) Section 1.01 of the Existing Credit Agreement shall be amended to add the
following new defined terms:

““Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.”

““Amendment No. 3” means that certain Amendment No. 3 to 364-Day Credit
Agreement and Extension Agreement, dated as of November 18, 2020, by and among
the Borrower, the Guarantor, the Administrative Agent, and the Lenders party
thereto.”

““Amendment No. 3 Effective Date” has the meaning given to such term in
Amendment No. 3.”

““Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.”

““Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (b) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.”

““Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent, in consultation
with the Borrower, decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines, in consultation with the Borrower, that no
market practice for the administration of the Benchmark Replacement exists, in
such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).”

 

2



--------------------------------------------------------------------------------

““Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  (a)

in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; and

 

  (b)

in the case of clause (c) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.”

““Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

  (a)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely; provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  (b)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  (c)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.”

““Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Majority Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Majority Lenders) and
the Lenders.”

““Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with Section 3.04(c) and
(b) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to Section 3.04(c).”

 

3



--------------------------------------------------------------------------------

““Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.”

““Early Opt-in Election” means the occurrence of:

(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Majority Lenders to the Administrative Agent (with a copy to the Borrower)
that the Majority Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 3.04(c) are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR, and

(b) (i) the election by the Administrative Agent or (ii) the election by the
Majority Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Majority Lenders of written
notice of such election to the Administrative Agent.”

““LIBOR” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 3.04(c):

(a) for any interest calculation with respect to any Eurodollar Loan, the rate
of interest per annum determined on the basis of the rate for deposits in
Dollars for a period equal to the applicable Interest Period as published by the
ICE Benchmark Administration Limited, a United Kingdom company, or a comparable
or successor quoting service approved by the Administrative Agent, at
approximately 11:00 a.m. (London time) two (2) London Banking Days prior to the
first day of the applicable Interest Period. If, for any reason, such rate is
not so published then “LIBOR” shall be determined by the Administrative Agent to
be the arithmetic average of the rate per annum at which deposits in Dollars
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) two (2) London
Banking Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars for an Interest Period equal to one month (commencing on the date of
determination of such interest rate) as published by ICE Benchmark
Administration Limited, a United Kingdom company, or a comparable or successor
quoting service approved by the Administrative Agent, at approximately 11:00
a.m. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day. If, for any reason,
such rate is not so published then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars would be offered by first class banks in
the London interbank market to the Administrative Agent at approximately 11:00
a.m. (London time) on such date of determination for a period equal to one month
commencing on such date of determination;

 

4



--------------------------------------------------------------------------------

provided that, in either case, in no event and at no time shall LIBOR be less
than 0.00%.

Each calculation by the Administrative Agent of the Fixed Period Eurodollar Rate
shall be conclusive and binding for all purposes, absent manifest error.

Notwithstanding the foregoing, unless otherwise specified in any amendment to
this Agreement entered into in accordance with Section 3.04(c), in the event
that a Benchmark Replacement with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Benchmark
Replacement.”

““London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.”

““Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.”

““Resolution Authority” means an EEA Resolution Authority or, with respect to
any UK Financial Institution, a UK Resolution Authority.”

““SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York (or a successor
administrator), as the administrator of the benchmark, on the Federal Reserve
Bank of New York’s Website.”

““Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.”

““UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.”

““UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.”

““Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
the Benchmark Replacement Adjustment.”

(b) The definition of “Applicable Rate” appearing in Section 1.01 of the
Existing Credit Agreement shall be amended by deleting the table appearing
therein and inserting the following new table in lieu thereof:

 

Ratings:

(Fitch/Moody’s/S&P)

  

Base Rate Margin

  

Eurodollar Margin

  

Commitment Fee Rate

Level 1

>BBB/Baa2/BBB

   0.500%    1.500%    0.125%

Level 2

BBB-/Baa3/BBB-

   0.750%    1.750%    0.175%

Level 3

<BB+/Ba1/BB+

   1.000%    2.00%    0.225%

 

5



--------------------------------------------------------------------------------

(c) The definition of “Bail-In Action” appearing in Section 1.01 of the Existing
Credit Agreement shall be amended and restated to read in its entirety as
follows:

““Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.”

(d) The definition of “Bail-In Legislation” appearing in Section 1.01 of the
Existing Credit Agreement shall be amended and restated to read in its entirety
as follows:

““Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).”

(e) The definition of “Base Rate” appearing in Section 1.01 of the Existing
Credit Agreement shall be amended by (i) deleting the phrase “Fixed Period
Eurodollar Rate” appearing in clause (c) thereof and replacing such phrase with
“LIBOR” in lieu thereof and (ii) amending and restating the second sentence
appearing therein as follows:

“Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or
LIBOR (provided that clause (c) shall not be applicable during any period in
which LIBOR is unavailable or unascertainable).”

(f) The definition of “Fixed Period Eurodollar Rate” appearing in Section 1.01
of the Existing Credit Agreement shall be amended and restated to read in its
entirety as follows:

“Fixed Period Eurodollar Rate” means LIBOR.

(g) The definition of “Interest Period” appearing in Section 1.01 of the
Existing Credit Agreement shall be amended by deleting the reference to “two,”
appearing therein.

(h) The definition of “Replacement Rate” appearing in Section 1.01 of the
Existing Credit Agreement shall be amended and restated to read in its entirety
as follows:

““Replacement Rate” means any Benchmark Replacement and any Benchmark
Replacement Conforming Changes, as applicable.”

(i) The definition of “Write-Down and Conversion Powers” appearing in
Section 1.01 of the Existing Credit Agreement shall be amended and restated to
read in its entirety as follows:

 

6



--------------------------------------------------------------------------------

““Write-Down and Conversion Powers” means, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.”

(j) Section 2.01 of the Existing Credit Agreement shall be amended by deleting
the reference to “3.03,” appearing therein.

(k) Section 2.12(a) of the Existing Credit Agreement shall be amended by
amending and restating the first sentence appearing therein to read as follows:

“(a) Subject to the remaining terms and provisions of this Section 2.12, the
Borrower shall have the option to, no more than three (3) times on and after the
Amendment No. 3 Effective Date, extend the Maturity Date for a period of 364
days (each such option shall be referred to herein as an “Extension Option”).”

(l) Section 3.02 of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

“3.02 [Reserved].”

(m) Section 3.03 of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

“3.03 [Reserved].”

(n) Section 3.04 of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

“3.04 Changed Circumstances.

(a) Circumstances Affecting Fixed Period Eurodollar Rate Availability. Subject
to clause (c) below, in connection with any request for a Fixed Period
Eurodollar Rate Loan or a conversion to or continuation thereof or otherwise, if
for any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for
ascertaining the Fixed Period Eurodollar Rate for such Interest Period with
respect to a proposed Fixed Period Eurodollar Rate Loan or (iii) the Majority
Lenders shall determine (which determination shall be conclusive and binding
absent manifest error) that the Fixed Period Eurodollar Rate does not adequately
and fairly reflect the cost to such Lenders of

 

7



--------------------------------------------------------------------------------

making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower and the
Lenders. Thereafter, until the Administrative Agent notifies the Borrower and
the Lenders that such circumstances no longer exist, the obligation of the
Lenders to make Fixed Period Eurodollar Rate Loans and the right of the Borrower
to convert any Loan to or continue any Loan as a Fixed Period Eurodollar Rate
Loan shall be suspended, and the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
Fixed Period Eurodollar Rate Loan together with accrued interest thereon
(subject to Section 10.09), on the last day of the then current Interest Period
applicable to such Fixed Period Eurodollar Rate Loan; or (B) convert the then
outstanding principal amount of each such Fixed Period Eurodollar Rate Loan to a
Base Rate Loan as of the last day of such Interest Period.

(b) Laws Affecting Fixed Period Eurodollar Rate Availability. If, after the date
hereof, the introduction of, or any change in, any applicable Law or any change
in the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any of the Lenders (or any of their
respective Lending Offices) with any request or directive (whether or not having
the force of law) of any such Governmental Authority, central bank or comparable
agency, shall make it unlawful or impossible for any of the Lenders (or any of
their respective Lending Offices) to honor its obligations hereunder to make or
maintain any Fixed Period Eurodollar Rate Loan, such Lender shall promptly give
notice thereof to the Administrative Agent and the Administrative Agent shall
promptly give notice to the Borrower and the other Lenders. Thereafter, until
the Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make Fixed Period Eurodollar Rate
Loans, and the right of the Borrower to convert any Loan to a Fixed Period
Eurodollar Rate Loan or continue any Loan as a Fixed Period Eurodollar Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
and (ii) if any of the Lenders may not lawfully continue to maintain a Fixed
Period Eurodollar Rate Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan for the remainder of such Interest Period.

(c) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Administrative Agent has not received, by such time, written notice of
objection to such amendment from Lenders comprising the Majority Lenders. Any
such amendment with respect to an Early Opt-in Election will become effective on
the date that Lenders comprising the Majority Lenders have delivered to the
Administrative Agent written notice that such Majority Lenders accept such
amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.04(c) will occur prior to the applicable Benchmark Transition Start
Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, in
consultation with the Borrower, will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any

 

8



--------------------------------------------------------------------------------

other Loan Document, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.

(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this
Section 3.04(c), including any determination with respect to a tenor, rate or
adjustment or of the occurrence or non-occurrence of an event, circumstance or
date and any decision to take or refrain from taking any action, will be
conclusive and binding absent manifest error and may be made in its or their
sole discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 3.04(c).

(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Fixed Period Eurodollar Rate Loan of, conversion to or
continuation of Fixed Period Eurodollar Rate Loans to be made, converted or
continued during any Benchmark Unavailability Period and, failing that, the
Borrower will be deemed to have converted any such request into a request for a
borrowing of or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of the Base Rate based upon LIBOR will not
be used in any determination of the Base Rate.”

(o) Section 3.05(b) of the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

“(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time upon written request
of such Lender the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered. It is acknowledged that this Agreement is being entered
into by the Lenders on the understanding that the Lenders will not be required
to maintain capital against their Commitment under current applicable Laws,
regulations and regulatory guidelines. In the event a Lender shall be advised by
any Governmental Authority or shall otherwise determine on the basis of
pronouncements of any Governmental Authority that such understanding is
incorrect, it is agreed that such Lender will be entitled to make claims under
this Section (each such claim to be made within a reasonable period of time
after the period to which it relates) based upon market requirements prevailing
on the date hereof for commitments under comparable credit facilities against
which capital is required to be maintained; provided that such Lender is
generally seeking, or intends generally to seek,

 

9



--------------------------------------------------------------------------------

compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so) with respect to such Change in Law regarding capital or liquidity
requirements.”

(p) Section 3.07(a) of the Existing Credit Agreement shall be amended by
deleting (i) the phrase “or if any Lender gives a notice pursuant to
Section 3.02” appearing therein and (ii) the phrase “or eliminate the need for
the notice pursuant to Section 3.02, as applicable” appearing therein.

(q) A new Section 6.11 shall be added to the Existing Credit Agreement to read
as follows:

“6.11 Beneficial Ownership Regulation. The Borrower will (a) notify the
Administrative Agent and each Lender that previously received a Beneficial
Ownership Certification (or a certification that the Borrower qualifies for an
express exclusion to the “legal entity customer” definition under the Beneficial
Ownership Regulation) of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified therein (or, if applicable, the Borrower ceasing to
fall within an express exclusion to the definition of “legal entity customer”
under the Beneficial Ownership Regulation) and (b) promptly upon the reasonable
request of the Administrative Agent or any Lender, provide the Administrative
Agent or directly to such Lender, as the case may be, any information or
documentation reasonably requested by it for purposes of complying with the
Beneficial Ownership Regulation.”

(r) Section 10.21 of the Existing Credit Agreement shall be amended and restated
in its entirety as follows:

“10.21 Acknowledgment and Consent to Bail-In of Affected Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Affected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”

 

10



--------------------------------------------------------------------------------

(s) A new Section 10.24 shall be added to the Existing Credit Agreement to read
as follows:

“10.24 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Contracts or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support” and, each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the FDIC under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of New York and/or of the United States or any
other state of the United States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following:

 

  (i)

a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

  (ii)

a “covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or

 

  (iii)

a “covered FSI” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

11



--------------------------------------------------------------------------------

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”

Section 3. Conditions to Amendment No. 3 Effective Date. The amendments to the
Existing Credit Agreement set forth in Section 2 of this Amendment shall become
effective on the date on which the following conditions have been met (such
date, the “Amendment No. 3 Effective Date”):

(a) counterparts of this Amendment (including by facsimile or other electronic
transmission), duly executed by the Borrower, the Guarantor, the Administrative
Agent and the Lenders which constitute Majority Lenders (including each
Consenting Lender as of the Amendment No. 3 Effective Date) have been delivered
to the Administrative Agent; and

(b) all fees required to be paid on the Amendment No. 3 Effective Date
(including fees required to be paid pursuant to that certain Fee Letter, dated
October 28, 2020 and by and among the Borrower, the Administrative Agent and the
other parties thereto), and all reasonable and documented out-of-pocket expenses
required to be reimbursed in accordance with the Credit Agreement for which
invoices have been presented to Borrower (including the reasonable and
documented out-of-pocket fees and expenses of legal counsel to the
Administrative Agent) prior to the Amendment No. 3 Effective Date have been paid
by the Borrower.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 3 Effective Date, and such notice shall be conclusive and binding.

Section 4. Extension of Maturity Date.

(a) Pursuant to Section 2.12 of the Credit Agreement, as of the Amendment No. 3
Effective Date, the Borrower notifies the Administrative Agent of its intention
to exercise an Extension Option (the “Extension”) to extend the Existing
Maturity Date for a period of 364 days to November 26, 2021, with the Extension
to become effective on November 27, 2020 (the “Extension Effective Date”). This
Amendment shall serve as a “Notice of Extension” referenced in Section 2.12(b)
of the Credit Agreement, and the Borrower agrees that the Notice of Extension
pursuant to this Amendment (i) is irrevocable and (ii) constitutes a
representation by the Borrower that (A) no Event of Default or Default has
occurred and is continuing and (B) the representations and warranties contained
in Article V of the Credit Agreement are correct in all material respects
(except to the extent that any such representation or warranty is qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects) on and as of the Amendment No. 3 Effective Date, as
though made on and as of such date (unless any representation and warranty
expressly relates to an earlier date, in which case such representation and
warranty shall be correct in all material respects as of such earlier date
(except to the extent that any such representation or warranty is qualified by
materiality, in which case such representations and warranties shall be true and
correct in all respects)).

(b) The Lenders party hereto as Consenting Lenders and constituting at least the
Majority Lenders so consent to the Extension to be effective on the Extension
Effective Date. On the Extension Effective Date:

(i) Schedule 1 of the Credit Agreement shall be amended and restated in its
entirety as set forth on Annex A attached hereto; and

(ii) the Existing Maturity Date and the Commitments of the Consenting Lenders
shall be automatically extended for a period of 364 days to November 26, 2021,
while the Existing Maturity Date of the Non-Consenting Lenders shall remain
unchanged, and the Commitments of

 

12



--------------------------------------------------------------------------------

the Non-Consenting Lenders shall terminate on their respective Existing Maturity
Date and all Loans of such Non-Consenting Lender shall be fully repaid, all as
contemplated by Section 2.12(e) of the Credit Agreement, subject in all respects
to the rights of the Borrower under Section 2.12(d) of the Credit Agreement.

(c) For the avoidance of doubt, the Extension constitutes an “Extension Option”
referenced in Section 2.12 of the Credit Agreement, and as of the Extension
Effective Date, after giving effect to the Extension, the Borrower may exercise
no more than two (2) additional Extension Options pursuant to Section 2.12 of
the Credit Agreement. This Amendment constitutes written notice to the Borrower
and all of the Lenders of all consents given pursuant to the Credit Agreement
with respect to this Extension.

Section 5. Extension Effective Date Adjustment. Upon the occurrence of the
Extension Effective Date, (a) each Lender that holds Loans in an aggregate
amount less than its Applicable Percentage (after giving effect to the
Extension) of all Loans shall advance new Loans which shall be disbursed to the
Administrative Agent and used to repay Loans outstanding to each Lender that
holds Loans in an aggregate amount greater than its Applicable Percentage (after
giving effect to the Extension) of all Loans, and (b) such other adjustments
shall be made as the Administrative Agent shall specify so that each Lender’s
Loans shall not exceed such Lender’s Commitment (after giving effect to the
Extension).

Section 6. Ratification and Affirmation. Each of the Borrower and the Guarantor
hereby (i) acknowledges the terms of this Amendment and (ii) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full force and effect,
except as expressly amended hereby, after giving effect to the amendments
contained herein.

Section 7. Representations and Warranties. Each of the Borrower and the
Guarantor hereby represents and warrants to the Administrative Agent and the
Lenders that (i) it has duly taken all action necessary to authorize the
execution and delivery by it of this Amendment and to authorize the consummation
of the transactions contemplated hereby and the performance of its obligations
hereunder, (ii) this Amendment, when duly executed and delivered, will be a
legal, valid and binding obligation of the Borrower or the Guarantor, as
applicable, enforceable in accordance with its terms except as such enforcement
may be limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights, and (iii) as of the Amendment
No. 3 Effective Date, all of the information included in the Beneficial
Ownership Certification is true and correct.

Section 8. Effect of Amendment. From and after the Amendment No. 3 Effective
Date, each reference in the Existing Credit Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
“Credit Agreement” in the Loan Documents and any and all other agreements,
instruments, documents, notes, certificates, guaranties and other writings of
every kind and nature shall be deemed to mean the Credit Agreement.

Section 9. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. Sections 10.14(b), (c) and
(d) of the Existing Credit Agreement are hereby incorporated by reference,
mutatis mutandis.

Section 10. Miscellaneous. Section 10.10 (Counterparts; Integration;
Effectiveness), Section 10.12 (Severability), and Section 10.15 (Waiver of Jury
Trial) of the Existing Credit Agreement are hereby incorporated by reference,
mutatis mutandis.

 

13



--------------------------------------------------------------------------------

Section 11. No Waiver; Loan Document. Except as expressly provided herein, the
execution, delivery and effectiveness of this Amendment (or any provision
hereof) shall not operate as a waiver of any right, power or remedy of the
Administrative Agent or the Lenders, nor constitute a waiver of any provision of
the Credit Agreement. This Amendment shall be, and shall be construed and
administered as, a Loan Document under the Credit Agreement.

Section 12. Successors and Assigns. All of the terms and provisions of this
Amendment shall bind and inure to the benefit of the parties hereto and their
respective successors and assigns.

[Signature Pages Follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

ENERGY TRANSFER OPERATING, L.P. By:   Energy Transfer Partners GP, L.P., its
general partner By:   Energy Transfer Partners, L.L.C., its general partner By:
 

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer GUARANTOR: SUNOCO
LOGISTICS PARTNERS OPERATIONS L.P. By:   Sunoco Logistics Partners GP LLC By:  

/s/ Thomas E. Long

Name:   Thomas E. Long Title:   Chief Financial Officer

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and a Consenting
Lender By:  

/s/ Nathan Starr

Name:   Nathan Starr Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Bank of America, N.A., as a Consenting Lender By:  

/s/ Robert Phillips

Name:   Robert Phillips Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Consenting Lender By:  

/s/ Sydney G. Dennis

Name:   Sydney G. Dennis Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Citibank, N.A.,, as a Consenting Lender By:  

/s/ Michael Zeller

Name:   Michael Zeller Title:   Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Consenting Lender By:  

/s/ Annie Chung

Name:   Annie Chung Title:   Director Email:   annie.chung@db.com
+1-212-250-6375 By:   /s/ Ming K. Chu Name:  

Ming K. Chu

Title:   Director Email:   ming.k.chu@db.com +1-212-250-5451

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A., as a Consenting Lender By:  

/s/ Stephanie Balette

Name:   Stephanie Balette Title:   Authorized Officer

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Mizuho Bank, Ltd., as a Consenting Lender By:  

/s/ Edward Sacks

Name:   Edward Sacks Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

MUFG Bank, Ltd., as a Consenting Lender By:  

/s/ Anastasiya Bykov

Name:   Anastasiya Bykov Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Consenting Lender By:  

/s/ Kyle T. Helfrich

Name:   Kyle T. Helfrich Title:   Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Consenting Lender By:  

/s/ Jay T. Sartain

Name:   Jay T. Sartain Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

The Toronto-Dominion Bank, New York Branch, as a Consenting Lender By:  

/s/ Brian MacFarlane

Name:   Brian MacFarlane Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

TRUST BANK, successor by merger to SunTrust Bank, as a Consenting Lender By:  

/s/ Samantha Sanford

Name:   Samantha Sanford Title:   Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

BBVA USA, as a Consenting Lender By:  

/s/ Mark H. Wolf

Name:   Mark H. Wolf Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

BMO Harris Bank N.A., as a Consenting Lender By:  

/s/ Matthew L. Davis

Name:   Matthew L. Davis Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Canadian Imperial Bank of Commerce, New York Branch, as a Consenting Lender By:
 

/s/ Jacob W. Lewis

Name:   Jacob W. Lewis Title:   Authorized Signatory By:  

/s/ Donovan C. Broussard

Name:   Donovan C. Broussard Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Consenting Lender By:  

/s/ Dixon Schultz

Name:   Dixon Schultz Title:   Managing Director By:  

/s/ Nimisha Srivastav

Name:   Nimisha Srivastav Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Fifth Third Bank, National Association, as a Consenting Lender By:  

/s/ Larry Hayes

Name:   Larry Hayes Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

GOLDMAN SACHS BANKS USA, as a Consenting Lender By:  

/s/ Jacob Elder

Name:   Jacob Elder Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

HSBC Bank USA, National Association, as a Consenting Lender By:  

/s/ Balaji Rajgopal

Name:   Balaji Rajgopal Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as a Consenting Lender By:  

/s/ Julie Lilienfeld

Name:   Julie Lilienfeld Title:   Authorized Signatory

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

NATIXIS, NEW YORK BRANCH, as a Consenting Lender By:  

/s/ Yash Anand

Name:   Yash Anand Title:   Managing Director By:  

/s/ Arnaud Roberdet

Name:   Arnaud Roberdet Title:   Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation, as a Consenting Lender By:  

/s/ Katie Lee

Name:   Katie Lee Title:   Director

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

The Bank of Nova Scotia, Houston Branch, as a Consenting Lender By:  

/s/ Joe Lattanzi

Name:   Joe Lattanzi Title:   Managing Director – Head Midstream and Downstream
Energy

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)



--------------------------------------------------------------------------------

U.S. Bank National Association, as a Consenting Lender By:  

/s/ Ryan Hutchins

Name:   Ryan Hutchins Title:   Senior Vice President

 

Signature Page to Amendment No. 3 to 364-Day Credit Agreement and Extension
Agreement

(Energy Transfer Operating, L.P.)